          Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    ZEYAD T. ALKARAWI,
                                                       Case No. 1:20-cv-00235-DCN
                          Plaintiff,
                                                       INITIAL REVIEW ORDER BY
         v.                                            SCREENING JUDGE

    GRACE MICHAEL,1

                          Defendant.


        The Clerk of Court conditionally filed Plaintiff Zeyad T. Alkarawi’s Complaint as

a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole or

in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise

being fully informed, the Court enters the following Order directing Plaintiff to file an

amended complaint if Plaintiff intends to proceed.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or



1
 Petitioner may be intending to name Michael Grace as the Defendant, instead of “Grace Michael.” Michael
Grace is currently a defendant in another suit filed by Plaintiff. See Alkarawi v. Grace, Case No. 1:20-cv-
00181-BLW (D. Idaho, filed April 13, 2020).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 2 of 11




malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at Idaho Maximum Security Institution (“IMSI”).

Plaintiff alleges that he has “put many HSR,” or health services requests, “in sick call” but

that he has not been seen, or “they see [Plaintiff] they dont do nothing.” Compl., Dkt. 3, at

2 (verbatim). Plaintiff states that he has an injured, perhaps broken leg, and a broken hand.

According to Plaintiff, “they” have taken away his ibuprofen, his knee brace, and all other


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 3 of 11




medication since he has been transferred to IMSI. Id. Plaintiff also states that every time

he puts in an HSR to see a medical provider, he has to wait 15 to 30 days to be evaluated.

       Plaintiff alleges no other facts in the Complaint. However, Plaintiff provided a bit

more information about his broken hand in another of his several lawsuits. See Alkarawi v.

Grace, Case No. 1:20-cv-00181-BLW (D. Idaho). In that case, Plaintiff has alleged that his

broken hand was evaluated by a medical provider who might have been Defendant. That

provider referred Plaintiff to an offsite specialist. Id., Dkt. 1, at 2.

       Plaintiff saw the offsite hand specialist one month later. The specialist told Plaintiff

that, because too much time had passed since his hand was broken, nothing could be done.

       Plaintiff filed a grievance with respect to his hand treatment. The provider who

referred Plaintiff to the specialist responded to the grievance as follows:

               I’m sorry to hear that you are still having issues, specifically
               pain, with your right hand. Your medical chart shows that you
               were able to go off-site to Boise Plastic Surgery/Boise Hand
               Center and be evaluated by Dr. Cole. According to his notes,
               he found a “closed nondisplaced facture of the base of second
               metacarpal bone of right hand”. His recommendations were as
               followed [sic]: “plan: splint placed. Non-op care initiated. No
               stress/strain R hand”. Based on the specialist’s
               recommendations, surgery was not medically indicated for
               your fracture at this time. Currently, a treatment plan is in place
               for your hand, which includes a repeat x-ray and a follow-up
               with the provider. You were also seen recently on 2/27 by our
               site medical director, Dr. Dawson, MD. who encouraged you
               to wear your splint at all times and gave you a bottom bunk
               memo to assist you. If you feel you need additional medical
               care at this time, please submit an HSR [Health Services
               Request] and medical will assess your needs.

Id., Dkt. 1-1, at 1.

       Plaintiff appealed the denial of the grievance. According to the appellate authority,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 4 of 11




Plaintiff had a follow-up appointment with the specialist, who “determined [Plaintiff’s]

fracture was healed and [Plaintiff] no longer required the splint.” Id. at 4. The appellate

authority also stated that surgery “was not discussed as an option per the report submitted

by the hand specialist.” Id.

       In this action, Plaintiff claims that Defendant’s action (or inaction) violated the

Eighth Amendment, which prohibits cruel and unusual punishment. Compl. at 2. Plaintiff

seeks medication for his injuries.

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

4.     Discussion

       Plaintiff brings his claims under 42 U.S.C. § 1983, the civil rights statute. To state

a plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 5 of 11




constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”; (3)

failed to act or improperly acted in the training, supervision, or control of his subordinates”;

(4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in “conduct that

showed a reckless or callous indifference to the rights of others.” Id. at 1205–09.

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, prisoners

must plausibly allege that they are “incarcerated under conditions posing a substantial risk

of serious harm,” or that they have been deprived of “the minimal civilized measure of

life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825,

834 (1994) (internal quotation marks omitted). An Eighth Amendment claim requires the

plaintiff to satisfy both (1) an objective standard, “that the deprivation was serious enough


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 6 of 11




to constitute cruel and unusual punishment,” and (2) a subjective standard, that the

defendant acted with “deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

         The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

         Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 7 of 11




purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official

must not only ‘be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 8 of 11




[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and the plaintiff has not shown that the medical personnel had “subjective

knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—

are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred treatment]

to be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).

       Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see also


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 9 of 11




McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical personnel

may rely on medical opinions of health care professionals unless “they have a reason to

believe (or actual knowledge) that prison doctors or their assistants are mistreating (or not

treating) a prisoner”) (internal quotation marks omitted).

       Plaintiff’s allegations are far too vague and generalized to state a plausible Eighth

Amendment claim. Nothing in the Complaint suggests that the only named Defendant

subjectively knew of a substantial risk to Plaintiff’s health yet deliberately disregarded that

risk. Indeed, the Complaint does not identify any particular action taken by Defendant at

all. Plaintiff simply alleges that “they” have not provided him appropriate medical

treatment, which is insufficient to state a claim upon which relief may be granted.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 10 of 11




       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met; (7) the injury or damages Plaintiff personally

suffered; and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00235-DCN Document 7 Filed 06/19/20 Page 11 of 11




should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable

to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 60 days within which to file an amended complaint as described

              above. If Plaintiff does so, Plaintiff must file (along with the amended

              complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

              amend within 60 days, this case may be dismissed without further notice.

       2.     Plaintiff’s request for appointment of counsel (contained in the Complaint)

              is DENIED without prejudice. Plaintiff may renew the request for counsel in

              an amended complaint.

                                                  DATED: June 19, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
